Citation Nr: 0106399	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  97-21 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to a higher rating for right cubital tunnel 
syndrome, initially assigned a 10 percent evaluation, 
effective from February 1996.

3.  Entitlement to a higher rating for left cubital tunnel 
syndrome, initially assigned a 10 percent evaluation, 
effective from February 1996.

4.  Entitlement to a higher rating for tendonitis of the 
right foot, initially assigned a 10 percent evaluation, 
effective from February 1996.

5.  Entitlement to a higher rating for residuals of right 
middle finger cystectomy, initially assigned a zero percent 
evaluation, effective from February 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1975 to January 
1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1996 and later RO rating decisions that denied the 
claim for service connection for a left knee disorder as not 
well ground and granted service connection for the other 
conditions listed on the first page of this decision with the 
assigned evaluations, effective from February 1996.

The record shows that the veteran initially sought the 
opportunity to testify at a hearing before a Member of the 
Board; however, in a signed January 2001 statement, the 
veteran withdrew that request.

As a final preliminary point, the Board notes that, 
subsequent to the preparation of the most recent Supplemental 
Statement of the Case (SSOC) in February 2000, evidence 
pertinent to the veteran's left knee right foot claims was 
received.  In light of the following decision establishing 
service connection for arthritis of the left knee with 
chondromalacia, the Board will consider this evidence in 
connection with case; however, as a result, the veteran's 
right foot claim must be remanded for initial RO 
consideration.  See 38 C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  The veteran's current left knee disability had its onset 
in service.

2.  The right cubital tunnel syndrome has been manifested 
primarily by painful motion and noncompensable limitation of 
motion of the forearm, and neurological deficits that have 
produced mild incomplete paralysis of the ulnar nerve since 
the veteran's separation from service; symptoms that produce 
more than mild functional impairment of the right upper 
extremity are not found.

3.  The left cubital tunnel syndrome has been manifested 
primarily by painful motion and noncompensable limitation of 
motion of the forearm, and neurological deficits that have 
produced mild incomplete paralysis of the ulnar nerve since 
the veteran's separation from service; symptoms that produce 
more than mild functional impairment of the left upper 
extremity are not found.

4.  The residuals of cystectomy of the right middle finger 
have been manifested primarily by a scar that has produced 
unfavorable ankylosis since the veteran's separation from 
service; amputation or other scar symptoms are not found.


CONCLUSIONS OF LAW

1.  Arthritis of the left knee with chondromalacia patella 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).

2.  The criteria for a rating in excess of 10 percent for 
right cubital tunnel syndrome at any time since February 1996 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, Codes 5206, 5207, 
4.124a, Code 8516 (2000).

3.  The criteria for a rating in excess of 10 percent for 
left cubital tunnel syndrome at any time since February 1996 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, Codes 5206, 5207, 
4.124a, Code 8516 (2000).

4.  The criteria for an increased evaluation of 10 percent 
evaluation for residuals of cystectomy of the right middle 
finger, effective from February 1996, are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Codes 5154, 5226, 4.118, Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for a Left Knee Disability

A.  Factual Background

The veteran had active service from September 1975 to January 
1996.

Service medical records show that the veteran was seen in 
April 1983 for left knee pain.  X-rays were normal.  There 
was decreased mobility of the patella.  The assessments were 
chondromalacia patella, and possible infrapatellar 
tendonitis.  At the time of the veteran's medical examination 
in December 1995 for retirement from service he gave a 
history of "trick" or locked knee.  It was noted that he 
had left knee problems with increased activity.  A left knee 
disorder was not found on examination at that time.

VA and private medical records show that the veteran was 
treated and evaluated for various problems from the mid-
1990's to 2000.  The more salient medical reports with regard 
to the claims being considered in this appeal are discussed 
in the appropriate sections of this decision.

The veteran underwent VA medical examination of his left knee 
in April 1997.  He complained of left knee pain.  There was 
no knee swelling.  Range of motion was from zero to 150 
degrees.  There was no visible pain or instability.  There 
was significant crepitus.  X-ray findings included minor 
degenerative changes.  There was no evidence of joint space 
narrowing.  The diagnosis was probable degenerative changes 
based on more than average crepitus in the left knee.

The veteran underwent a medical examination in June 1999 for 
VA purposes.  A report of X-ray of the left knee indicates a 
normal left knee.  He had left knee pain.  Range of motion of 
the left knee was from zero to 120 degrees.  The diagnosis 
was left knee sprain.

A private medical report shows that a MRI (magnetic resonance 
imaging) of the left knee was taken in May 2000.  This report 
and a color photograph of the veteran's feet were received in 
November 2000 after the veteran's claims folder had been sent 
to the Board.  The impressions on the report of MRI were 
advanced chondromalacia patella most severe on the lateral 
aspect; and osteoarthritic changes with mild loss of 
articular cartilage within the medial compartment.

The color photograph of the veteran's feet shows swelling of 
the right foot.  Correspondence from the veteran dated in 
October 2000 notes that the right foot swelling contributes 
to the cause of the left knee disability.

B.  Legal Analysis

The Board recognizes that the RO denied the claim for service 
connection for a left knee disability as not well grounded.  
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, 5126 and to be codified and 
amended at 38 U.S.C.A. §§ 5102, 5103, 5106, 5107) eliminated 
the concept of well groundedness and redefined VA's duty to 
assist the veteran in the development of his claims.  In this 
case, the Board finds that it can consider the claim of 
service connection for a left knee disorder on the merits 
without a prior remand of the case to the RO for this review 
and for initial consideration of evidence received in 
November 2000 in conjunction with this claim without 
prejudice to the veteran because the claim is being granted.  
Bernard v. Brown, 4 Vet. App. 384 (1993); 38 C.F.R. 
§ 20.1304(c) (2000).  The Board also finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for a left knee disorder as well as 
the other claims discussed in the other sections of this 
decision.  There is no identified evidence not accounted for 
and examinations have been performed with regard to the 
veteran's claims.  Hence, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  VCAA, Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. § 5103).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The service medical records show that the veteran was seen 
for left knee pain and that chondromalacia patella was 
diagnosed, and that he was still complaining of left knee 
problems at the time of his medical examination for 
retirement from service.  The post-service medical records 
show his continuous complaints of left knee pain and 
arthritis of the left knee, and advanced chondromalacia 
patella of the left knee was found on MRI in 2000.  

The overall evidence shows the presence of left knee problems 
since service.  Under the circumstances, the Board finds that 
the evidence supports granting service connection for the 
veteran's current arthritis of the left knee with 
chondromalacia patella.

II.  The Propriety of the Initial Ratings Assigned For Right 
Cubital Tunnel Syndrome and Left Cubital Tunnel Syndrome, 
Each Evaluated as 10 Percent Disabling, Effective from 
February 1996

A.  Factual Background

A review of the record shows that service connection was 
granted for right cubital tunnel syndrome and left cubital 
tunnel syndrome, and that 10 percent ratings were assigned 
for each condition under diagnostic code 8517.  These ratings 
were effective from February 1996.

The veteran underwent VA medical examination in April 1997.  
The elbow range of motion was from 35 to 180 degrees.  There 
was some medial epicondyle tenderness on the left, but there 
was no lateral epicondyle tenderness on the left or right and 
no medial epicondyle tenderness on the right.  The wrists 
range of motion was 70 degrees of dorsiflexion to 80 degrees 
of palmar motion.  The shoulders range of motion was 
abduction to 150 degrees and external rotation to 95 degrees.  
X-rays of the elbows were negative.  A disorder of the elbows 
was not found.

A private medical report shows that the veteran underwent 
electrodiagnostic studies of the upper extremities in June 
1997.  The electrodiagnostic evaluation revealed 
abnormalities of both upper extremities consistent with 
bilateral ulnar neuropathies at the level of the cubital 
tunnel on the right that was of mild severity and at the 
level of the elbow on the left that was of moderate severity.  
The nerve conduction studies of the left ulnar nerve were 
somewhat conflicting as the motor studies suggested more 
prominent slowing at the level of the ulnar groove and the 
sensory studies suggested more prominent slowing at the level 
of the cubital tunnel.  In any case, there was evidence to 
suggest mild axonal injury to the left ulnar nerve given the 
needle examination findings.  There was no electrodiagnostic 
evidence on the basis of the studies to suggest the presence 
of a carpal tunnel syndrome on either side or a superficial 
radial neuropathy on either side.

The report of the veteran's VA medical examination in June 
1999 shows that he is right-handed and notes his complaints 
of pain, weakness, stiffness, swelling, locking, and lack of 
endurance of both arms.  There was no heat, swelling, 
effusion, drainage, abnormal instability or movements of the 
elbows.  The right elbow flexion was to 135 degrees, 
supination to 75 degrees, and pronation to 70 degrees.  This 
motion was active and passive and was limited by ankylosis in 
flexion and pronation and by pain in supination.  The left 
elbow flexion was to 135 degrees, supination to 75 degrees, 
and pronation to 80 degrees.  This motion was active and 
passive and limited by ankylosis in flexion and supination.  
There was no additional pain, fatigue or weakness noted.  On 
neurological evaluation, motor function was normal in the 
upper extremities.  There was a decreased sensation to light 
touch in the ulnar aspect of the left and right forearms that 
went into the hands.  Deep tendon reflexes were +1 at the 
biceps, +1 at the triceps, and +1 at the brachioradialis, 
bilaterally.  The diagnoses were right cubital tunnel 
syndrome of the right and left.  The examiner noted that the 
veteran was unable to do his usual activities such as golfing 
or bowling, and that he had difficulty with fine hand motor 
movements that were required of his job, including keyboard 
movements and using fine tools.  It was noted that the 
cubital tunnel syndrome also affected his ability to grasp 
objects as well and it was opined that the veteran's 
peripheral nerve disorder was caused by neuralgia.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The Board recognizes that the RO assigned a 10 percent 
evaluation for the right cubital tunnel syndrome and another 
10 percent evaluation for the left cubital tunnel syndrome 
under diagnostic code 8517, effective from February 1996, but 
the overall evidence indicates that the veteran has injuries 
to the ulnar nerves of the upper extremities.  These 
disabilities of the upper extremities are best evaluated 
under diagnostic code 8516.  Under the circumstances, the 
Board will consider the veteran's entitlement to higher 
ratings for these conditions under diagnostic code 8516.

In taking this action, the Board notes that the assignment of 
a particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major or minor upper 
extremity.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the minor upper 
extremity.  A 30 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the major upper 
extremity.  38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.

A noncompensable evaluation is warranted when flexion of the 
forearm of the major or minor upper extremity is limited to 
110 degrees or more.  A 10 percent evaluation requires that 
flexion be limited to 100 degrees.  A 20 percent evaluation 
requires that flexion be limited to 90 degrees.  A 30 percent 
evaluation requires that flexion of the major upper extremity 
be limited to 70 degrees or that flexion of the minor upper 
extremity be limited to 55 degrees.  A 40 percent evaluation 
requires that flexion of the major upper extremity be limited 
to 55 degrees or that flexion of the minor upper extremity be 
limited to 45 degrees or less.  A 50 percent evaluation 
requires that flexion of the major upper extremity be limited 
to 45 degrees or less.  38 C.F.R. § 4.71a, Code 5206.

A 10 percent evaluation is warranted when extension of the 
forearm of the major or minor upper extremity is limited to 
45 degrees.  A 20 percent evaluation requires that extension 
be limited to 75 degrees.  A 30 percent evaluation requires 
that extension of the major upper extremity be limited to 90 
degrees or that extension of the minor upper extremity be 
limited to 100 degrees.  A 40 percent evaluation requires 
that extension of the major upper extremity be limited to 100 
degrees or that extension of the minor upper extremity be 
limited to 110 degrees or more.  A 50 percent evaluation 
requires that extension of the major upper extremity be 
limited to 110 degrees or more.  38 C.F.R. § 4.71a, Code 
5207.

The standard ranges of motion of the forearm (elbow) are zero 
degrees extension, 145 degrees of flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I.

The report of the veteran's medical examination in June 1999 
indicates that he has pain with motion of the upper 
extremities, but there is no limitation of motion of either 
the right or left forearm to a compensable degree under the 
above noted criteria.  The overall evidences indicates that 
the disabilities of the upper extremities are manifested 
primarily by neurological deficits.  The report of the 
veteran's neurological examination in June 1999 shows normal 
motor function of the upper extremities, but indicates the 
presence of decreased sensation with pain of the upper 
extremities that affects his ability to grasp objects as well 
as performing usual activities such as golfing and bowling.  
Although this evidence indicates that the neurological 
deficits of the upper extremities produce significant 
functional impairment, the private medical report of 
electrodiagnostic studies in June 1997 show that the overall 
neurological deficits of the upper extremities produce no 
more than mild incomplete paralysis of the ulnar nerves of 
the upper extremities.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the limitation of 
motion of the upper extremities is noncompensable as noted 
above.  

After consideration of all the evidence, the Board finds that 
the cubital tunnel syndrome of the right and left upper 
extremities are each primarily manifested by painful motion 
and noncompensable limitation of motion of the elbow, and 
slight incomplete paralysis of the ulnar nerve.  These 
manifestations are best evaluated by a 10 percent rating for 
each upper disability under diagnostic code 8516 as these 
evaluations best represent the veteran's disability picture.  
38 C.F.R. § 4.7.  

The evidence does not show manifestations of the right 
cubital tunnel syndrome or the left cubital tunnel syndrome 
at any time since February 1996 to support the assignment of 
ratings in excess of 10 percent for these conditions under 
diagnostic code 8516 or to support the assignment of separate 
compensable evaluations for these conditions under another 
diagnostic code based on additional functional impairment.  
The preponderance of the evidence is against the claims for 
higher ratings for the right cubital tunnel syndrome and the 
left cubital tunnel syndrome at any time since his separation 
from service, and the claims for higher ratings for these 
conditions are denied.

IV.  The Propriety of the Initial Rating for Residuals of 
Cystectomy of the Right Middle Finger, Initially Assigned a 
Zero Percent Evaluation, Effective from February 1996

A.  Factual Background

The report of the veteran's medical examination in December 
1995 for retirement from service indicates the presence of 
flexion deformity of the right 3rd finger.

The veteran underwent examination of his right hand at a VA 
medical facility in April 1997.  He gave a history of removal 
of a cyst from his right middle finger in 1992.  The DIP 
(distal interphalangeal) joint of the right middle finger had 
range of motion from 20 to 45 degrees.  This finger was red 
and slightly swollen.  The range of motion on the left finger 
was from zero to 75 degrees.  The veteran could not fully 
extend the right middle finger.  He reported a dropped 
finger.  His ability to grasp objects was fair, but it was 
noted that the tip of the middle finger could interfere with 
this function.  The diagnosis was ganglion cystectomy with 
residual to the right middle DIP joint.  X-rays of the right 
hand in April 1997 reportedly showed minor degenerative 
changes at the interphalangeal joint of the thumb and the DIP 
of the middle finger of the right hand.

The veteran underwent medical examination in June 1999.  He 
complained of decreased range of motion of the right middle 
finger at the DIP joint.  There was a scar on the right 
middle finger along the DIP joint area.  The scar was not 
tender and not adherent.  There was no underlying tissue 
loss, ulceration, breakdown, inflammation, edema or keloid 
formation.  The scar did limit function of the right finger.  
There was disfigurement in the form of a mallet finger with 
decreased active extension at the DIP joint.  It was noted 
that the veteran was right-handed.  The DIP joint of the 
right middle finger was held at 25 degrees flexion in a 
mallet formation.  The examiner was able to passively extend 
the finger to zero degrees.  The diagnosis was cystectomy of 
the right middle finger.

B.  Legal Analysis

Favorable or unfavorable ankylosis of the middle finger of 
either hand warrants a 10 percent rating.  Ankylosis is 
considered to be favorable when the ankylosis does not 
prevent flexion of the tip of the finger to within 2 inches 
(5.1 cm.) of the median transverse fold of the palm.  It is 
considered unfavorable when it precludes such motion.  
Extremely unfavorable ankylosis will be rated analogous to 
amputation under the provisions of diagnostic code 5154.  
Ankylosis is considered to be extremely unfavorable when all 
the joints of the finger are in extension or in extreme 
flexion, or when there is rotation and angulation of the 
bones.  38 C.F.R. § 4.71a, Code 5226, note (3) preceding 
diagnostic code 5216, and note following diagnostic code 
5227.

A 10 percent evaluation for amputation of the middle finger 
of the major or minor upper extremity is warranted if the 
point of amputation is at the proximal interphalangeal joint 
or proximal thereto, without metacarpal resection.  A 
20 percent evaluation requires that the amputation involve 
metacarpal resection with more than one-half of the bone 
lost.  38 C.F.R. § 4.71a, Code 5154.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

In this case, the evidence shows that the veteran has a scar 
of the right middle finger that is asymptomatic except for 
its affect on motion of this finger.  The report of the 
veteran's examinations in 1997 and 1999 indicate that he has 
limitation of flexion of the right middle finger that is 
considered unfavorable.  Whether the ankylosis is favorable 
or unfavorable, a 10 percent evaluation is warranted for this 
condition under diagnostic code 5226 as the evidence shows 
loss of some flexibility of this finger since separation from 
service.  Hill v. Principi, 3 Vet. App. 540 (1992).  Since 
the scar is otherwise asymptomatic, additional separate 
compensable evaluations for this scar is not warranted under 
diagnostic code 7803 or 7804.

The evidence, however, does not show the presence of 
extremely unfavorable ankylosis or amputation of the right 
middle finger to support the assignment of a 20 percent 
rating for this condition under diagnostic code 5154 with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  Hence, the evidence supports granting a 10 percent 
rating for the residuals of cystectomy of the right middle 
finger, effective from February 1996, but no more.

Since the preponderance of the evidence is against the claims 
for higher ratings for the right cubital tunnel syndrome and 
left cubital tunnel syndrome, the benefit of the doubt 
doctrine is not for application with regard to these matters.  
VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for arthritis of the left knee with 
chondromalacia patella is granted.

An increased rating for right cubital tunnel syndrome, 
initially evaluated as 10 percent disabling, effective from 
February 1996, is denied.

An increased rating for left cubital tunnel syndrome, 
initially evaluated as 10 percent disabling, effective from 
February 1996, is denied.

An increased rating of 10 percent, effective for residuals of 
cystectomy of the right middle finger, effective from 
February 1996, is granted, subject to the regulations 
applicable to the payment of monetary benefits.


REMAND

As noted above, evidence pertinent to the veteran's claim of 
entitlement to a higher initial rating for his service-
connected right foot disability has been received.  As such, 
this issue must be referred to the RO for review and 
disposition, including furnishing the veteran with a 
Supplemental Statement of the Case.  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should consider the additional 
evidence placed in the claims file 
following the RO's issuance of the 
February 2000 Supplemental Statement of 
the Case.  

2.  Thereafter, the RO should again 
review the claim of entitlement to a 
higher initial rating for the veteran's 
service-connected right foot disability.  
If the determination remains adverse to 
the veteran, he and his appointed 
representative should be furnished with a 
Supplemental Statement of the Case and be 
given a reasonable opportunity to respond 
thereto.

The case should then be returned to the Board, if in order.  
The veteran intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 



